2016 UT App 86



                THE UTAH COURT OF APPEALS

                     DARRELL WAYNE STUART,
                           Appellant,
                              v.
                        STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20150103-CA
                        Filed April 28, 2016

          Third District Court, West Jordan Department
                The Honorable Bruce C. Lubeck
                          No. 130413600

                  Darrell Stuart, Appellant Pro Se
       Sean D. Reyes and Erin Riley, Attorneys for Appellee

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1     Darrell Wayne Stuart appeals the dismissal of his petition
for factual innocence. We review the district court’s summary
adjudication of a factual innocence petition under a de novo
standard. Gressman v. State, 2013 UT 63, ¶ 6, 323 P.3d 998.

¶2      Utah Code section 78B-9-402(1) allows a person convicted
of a felony to petition the district court “for a hearing to establish
that the person is factually innocent of the crime or crimes of
which the person was convicted.” Utah Code Ann. § 78B-9-
402(1) (LexisNexis Supp. 2015). The petition shall assert factual
innocence under oath and “aver, with supporting affidavits or
other credible documents that . . . newly discovered material
evidence exists that, if credible, establishes that the petitioner is
factually innocent.” Id. § 78B-9-402(2)(a). In so doing, the person
                          Stuart v. State


must allege that he did not engage in either the conduct forming
the basis of the conviction or “conduct relating to any lesser
included offenses of the crime for which the person was
convicted.” Id. § 78B-9-401.5(2). “Newly discovered material
evidence,” in turn, is defined as “evidence that was not available
to the petitioner at trial . . . and which is relevant to the
determination of the issue of factual innocence.” Id. § 78B-9-
401.5(3). Further, “[i]f it is apparent to the court that the
petitioner is either merely relitigating facts, issues, or evidence
presented in previous proceedings or presenting issues that
appear frivolous or speculative on their face, the court shall
dismiss the petition.” Id. § 78B-9-402(9)(b).

¶3      The district court determined that Stuart was relitigating
facts, issues, or evidence presented in previous proceedings and
that the evidence presented was not “newly discovered material
evidence.” Specifically, Stuart argued that his then-wife had
fabricated the charges against him and coerced their children to
make false accusations against him so she could take control of a
recent inheritance and more easily divorce Stuart. However,
Stuart began making this same claim even before he was
sentenced. During the course of a diagnostic evaluation with the
Department of Corrections, he made the exact same claim.
Further, Stuart also claimed in an earlier post-conviction petition
that his counsel provided ineffective assistance because counsel
had failed to investigate claims that his ex-wife had fabricated
the charges against him. Here, it is clear that Stuart was simply
trying to relitigate the same claims/issues that had already been
addressed in prior proceedings. Further, such facts were not
newly discovered, as Stuart has not alleged any new facts since
his conviction.

¶4    Affirmed.




20150103-CA                     2                2016 UT App 86